Illinois Official Reports

                                       Appellate Court



                   Margulis v. BCS Insurance Co., 2014 IL App (1st) 140286



Appellate Court           SCOTT MARGULIS, Individually and as the Representative of a
Caption                   Certified Class of Similarly Situated Persons, Plaintiff-Appellant, v.
                          BCS INSURANCE COMPANY, Defendant-Appellee.


District & No.            First District, Fourth Division
                          Docket No. 1-14-0286


Filed                     November 26, 2014


Held                       In an underlying class action against defendant’s insured, plaintiff
(Note: This syllabus recovered a judgment for nearly $5 million based on allegations that
constitutes no part of the the insured had transmitted unsolicited automated telephone calls
opinion of the court but advertising its services that violated the Telephone Consumer
has been prepared by the Protection Act, but when plaintiff attempted to collect the judgment
Reporter of Decisions from defendant pursuant to a settlement agreement providing that the
for the convenience of judgment would be satisfied only by the proceeds of the professional
the reader.)               liability policies defendant issued to the insurance agents who were
                           defendants in the underlying action, the trial court properly granted
                           defendant insurer’s motion for summary judgment and denied
                           plaintiff’s motion for summary judgment, since the advertising calls at
                           issue were not negligent acts, errors or omissions arising out of the
                           insured’s business of “rendering services for others” as a licensed
                           insurance agent, general agent or broker, as required by the relevant
                           policy, no potential for coverage existed, and defendant had no duty to
                           defend or indemnify.



Decision Under            Appeal from the Circuit Court of Cook County, No. 11-CH-32712; the
Review                    Hon. Rita M. Novak, Judge, presiding.


Judgment                  Affirmed.
     Counsel on                  Brian J. Wanca, David M. Oppenheim, and Jeffrey A. Berman, all of
     Appeal                      Anderson & Wanca, of Rolling Meadows, and Phillip A. Bock and
                                 Robert M. Hatch, both of Bock & Hatch, LLC, of Chicago, for
                                 appellant.



                                 Thomas A. Brusstar and Peter J. Preston, both of Hinkhouse Williams
                                 Walsh LLP, of Chicago, for appellee.




     Panel                       JUSTICE EPSTEIN delivered the judgment of the court, with opinion.
                                 Justices Howse and Taylor concurred in the judgment and opinion.



                                                    OPINION

¶1         Scott Margulis, individually and on behalf of a class of similarly situated individuals, filed
       a class action petition in Missouri against “Bradford E. Dixon d/b/a Bradford & Associates
       a/k/a Bradford and Associates” (Bradford), an insurance agent and/or broker that had
       transmitted unsolicited, automated telephone calls advertising its services. The lawsuit alleged
       common law invasion of privacy and violation of a federal statute that restricts telephone
       solicitations. Bradford’s professional liability insurer, BCS Insurance Company (BCS),
       declined coverage and did not defend Bradford in the action. With the approval of the Missouri
       court, Margulis and Bradford settled for $4,999,999, with such judgment amount to be
       satisfied exclusively from the proceeds of the insurance policies and claims against Bradford’s
       insurer(s). Margulis then filed a declaratory judgment action in the circuit court of Cook
       County against BCS,1 seeking an order declaring that BCS had a duty to defend Bradford in
       the underlying action and requiring BCS to pay the judgment amount. The circuit court granted
       BCS’s motion for summary judgment and denied Margulis’s motion for summary judgment.
       Margulis appeals.
¶2         We agree with the circuit court that the automated telephone calls at issue did not constitute
       negligent acts, errors or omissions by Bradford arising out of the conduct of Bradford’s
       business in “rendering services for others” as a licensed insurance agent, general agent or
       broker, as required for coverage under the BCS policy. Because there was no potential for
       coverage of Margulis’s claims, BCS had no duty to defend or indemnify. We thus affirm the
       judgment of the circuit court.


             1
            In its answer to the complaint in the declaratory judgment action, BCS denied that its principal
       place of business was in Chicago, Illinois, but admitted that it is licensed to conduct business in Illinois.
       BCS has not contested jurisdiction or venue.

                                                        -2-
¶3                                          I. BACKGROUND
¶4       On February 14, 2008, Margulis, on behalf of himself and “all other persons similarly
     situated,” filed a class action petition in the circuit court of St. Louis County, Missouri, against
     Bradford, assigned case number 08SL-CC00670. Margulis alleged that Bradford engaged in a
     “practice of transmitting unsolicited pre-recorded telephone calls to residential telephone lines
     advertising its insurance services.”
¶5       Count I of the petition alleged violation of the Telephone Consumer Protection Act (the
     TCPA), a federal statute that makes it unlawful “to initiate any telephone call to any residential
     telephone line using an artificial or prerecorded voice to deliver a message without the prior
     express consent of the called party, unless the call is initiated for emergency purposes” or is
     exempted by rule or order by the Federal Communications Commission (FCC). 47 U.S.C.
     § 227(b)(1)(B) (2006). According to the petition, “[c]alls made for a commercial purpose
     which include or introduce an unsolicited advertisement or constitute a telephone solicitation
     are expressly excluded from the exemptions adopted by the FCC.” Margulis sought statutory
     damages of $500 per violation. 47 U.S.C. § 227(b)(3)(B) (2006). Count II of the petition
     alleged common law invasion of privacy; Margulis sought a “fair and reasonable amount of
     damages for each violation.”
¶6       BCS issued a “claims made” insurance policy to the “Agents of Blue Cross Blue Shield of
     Missouri and RightCHOICE Managed Care, Inc., d/b/a Alliance Blue Cross Blue Shield.” The
     parties agree that Bradford was an insured under the policy. The declarations page is entitled,
     “INSURANCE COMPANY COVERAGE FOR INSURANCE AGENTS AND BROKERS
     PROFESSIONAL LIABLITY.” Section I of the policy provides:
             “COVERAGE. The Company does hereby agree to pay on behalf of the Insured such
             loss in excess of the applicable deductible and within the limit specified in the
             Declarations sustained by the Insured by reason of the liability imposed by law for
             damages caused by any negligent act, error or omission by the Insured arising out of the
             conduct of the business of the Insured in rendering services for others as a licensed
             Life, Accident and Health Insurance Agent, a licensed Life, Accident and Health
             Insurance General Agent or a licensed Life, Accident and Health Insurer Broker as
             respects claims first made against the Insured and reported to the Company during the
             policy period, while there is in effect a contract between the Plan and the Insured.”
     “[I]njury to or destruction of any property, including loss of use thereof,” is one of the policy
     exclusions. The policy provided for a limit of $1 million per claim, with an annual aggregate
     limit of $1 million. The initial policy period was from April 1, 1999 to April 1, 2000 and was
     renewed; the parties agree that the policy was in effect between April 1, 2007 and April 1,
     2008.
¶7       In a letter dated May 6, 2008, counsel to BCS stated that the company declined coverage.
     Specifically, the letter provided that “[o]ur analysis of the applicable law shows that the
     solicitation of business by advertising and marketing directed to members of the general public
     with whom one has no established business relationship does not involve the provision of
     services for others as licensed life, accident and health insurance agent.” BCS’s counsel further
     stated that “the alleged transmission of unsolicited prerecorded telephone messages appears to
     involve actions that are intentional as opposed to negligent in nature and the policy limits
     coverage to actions that are negligent in nature.” The letter also referenced various policy
     exclusions “which may provide independent bases to bar or limit coverage.” BCS’s counsel

                                                  -3-
       suggested that Bradford may wish to notify its comprehensive general liability (CGL) insurer
       “as the allegations in the Petition may fall within the express terms of the coverage provided by
       that policy as either advertising injury and/or as property damage (including the loss of use
       thereof), or both.”
¶8         On July 22, 2011, the Missouri court entered a “Final Approval of Settlement Agreement
       and Judgment,” approving a settlement between Margulis, on behalf of himself and the
       “Class,” and Bradford. The class was defined as the “end users of telephone numbers in the
       (314) and (636) area codes that were (1) identified in Defendant’s prerecorded messaging call
       log record, (2) included in the Missouri No Call database and/or the National Do Not Call
       Registry, and (3) were sent a prerecorded telephone message advertising the insurance services
       of Bradford Dixon between November 15, 2006 and February 4, 2008.” Bradford transmitted
       921,894 prerecorded calls to 186,711 unique telephone numbers. 2 The settlement order
       provided, among other things, that (a) Bradford did not “willfully, knowingly, or intentionally
       violate” the TCPA, (b) Bradford “tendered the defense of this suit to his insurer and his insurer
       declined to defend or indemnify,” and (c) judgment was entered against Bradford and in favor
       of Margulis and the other class members in the total amount of $4,999,999 on count I of the
       class action petition, “said judgment to be satisfied only from the proceeds of the insurance
       policies and claims against Defendant’s insurer(s).”
¶9         On September 19, 2011, Margulis, on behalf of himself and the other class members, filed
       a declaratory judgment action in the circuit court of Cook County against BCS, seeking an
       order declaring that BCS had a duty to defend Bradford in the Missouri action and “[d]eclaring
       and ordering that BCS Insurance is required to indemnify and pay the judgment entered therein
       against Bradford.”
¶ 10       In its answer, BCS denied any duty to defend or indemnify Bradford. Bradford also
       asserted affirmative defenses, including that: (a) Bradford did not obtain the written agreement
       of BCS prior to entering the settlement agreement, in violation of the insurance policy, and
       thus Margulis lacked standing; (b) Bradford did not notify BCS of the claims prior to the end of
       the policy period; and (c) given that Bradford’s acts as alleged in the Missouri class action
       petition were intentional and were not performed while Bradford was rendering services for
       others, “Bradford’s claim for defense and indemnity resulting from the underlying suit is not
       covered because it does not fall within the Policy’s insurance agreement.”
¶ 11       BCS and Margulis each filed motions for summary judgment pursuant to section 2-1005 of
       the Illinois Code of Civil Procedure (the Code) (735 ILCS 5/2-1005 (West 2010)). At the time
       that the circuit court took the parties’ cross-motions for summary judgment under advisement,
       the Illinois Supreme Court was reviewing an appellate court ruling that the statutory damages
       under the TCPA are punitive and uninsurable as a matter of law. Standard Mutual Insurance
       Co. v. Lay, 2012 IL App (4th) 110527. After our supreme court reversed that portion of the
       appellate court’s decision (Standard Mutual Insurance Co. v. Lay, 2013 IL 114617, ¶¶ 23-34),
       the circuit court directed BCS and Margulis to file renewed motions for summary judgment.


           2
            The settlement order states that Bradford “purchased a list of telephone numbers from a third party
       marketing company, Infinity Marketing, and [Bradford] ran the list of telephone numbers through the
       No Call list to eliminate any numbers on the No Call list prior to directing the prerecorded messages to
       be sent.”

                                                      -4-
¶ 12       In support of his renewed motion for summary judgment, Margulis argued that BCS
       breached its duty to defend Bradford and that, based on such breach, BCS “is estopped from
       raising coverage defenses.” Margulis sought indemnification of the underlying
       judgment–which substantially exceeded the policy limits–plus postjudgment interest. BCS
       claimed that “nothing about the TCPA violations alleged against [Bradford] involved
       rendering professional services to others as an insurance agent. The substance of [Bradford’s]
       actions are nothing more than the advertising function of any business, which [Bradford]
       directed to strangers.” BCS asserted that because there was no possibility of coverage under
       the professional liability policy, it properly declined to defend or indemnify.
¶ 13       In a memorandum decision and order entered on December 19, 2013, the circuit court
       granted BCS’s summary judgment motion and denied Margulis’s motion. The court concluded
       that, applying Illinois or Missouri law, BCS had no duty to defend or indemnify because the
       claims asserted in the underlying class action petition would not be covered by the BCS policy.
       Given that “there was no possibility of coverage,” the court rejected Margulis’s estoppel
       argument. Margulis filed this appeal.

¶ 14                                          II. ANALYSIS
¶ 15       On appeal, Margulis contends that the circuit court of Cook County “impermissibly
       construed ambiguous policy language narrowly, rather than broadly, such that the possibility
       of coverage would be foreclosed.” He asks us to “hold that BCS had and breached a duty to
       defend Bradford in connection with the Underlying Action.” According to Margulis, “[w]hen
       this Court reverses the duty to defend issue, it can and should also conclude that BCS is
       estopped as a matter of law” and “must indemnify the underlying judgment plus postjudgment
       interest.”
¶ 16       BCS counters that Margulis is “ignoring the key passage” in the policy, i.e., that the action
       arise out of the conduct of the business of the insured “in rendering services for others.” BCS
       further contends that it “cannot be estopped when it never had a duty to defend.” Finally, BCS
       asserts that even if it was estopped from raising policy defenses, no basis exists for extending
       BCS’s liability beyond the policy limit because “the entire judgment flows from Bradford’s
       own conduct, and neither Bradford nor Margulis claims that Bradford suffered a default
       judgment or was otherwise left without effective counsel in the underlying action.”
¶ 17       We review an order granting a motion for summary judgment de novo. Standard Mutual
       Insurance Co. v. Lay, 2013 IL 114617, ¶ 15. Summary judgment is appropriate when “the
       pleadings, depositions, and admissions on file, together with the affidavits, if any, show that
       there is no genuine issue as to any material fact and that the moving party is entitled to a
       judgment as a matter of law.” 735 ILCS 5/2-1005(c) (West 2012).

¶ 18                          A. Duty to Defend and Duty to Indemnify
¶ 19       The fundamental question is whether the BCS breached its duty to defend Bradford in the
       underlying action. Given that an insurer’s duty to defend is broader than its duty to indemnify,
       if BCS owed no duty to defend, it owes no duty to indemnify. Crum & Forster Managers
       Corp. v. Resolution Trust Corp., 156 Ill. 2d 384, 398 (1993); Metzger v. Country Mutual
       Insurance Co., 2013 IL App (2d) 120133, ¶ 19.



                                                   -5-
¶ 20       Both Margulis and BCS agree that Illinois law applies to this issue. 3 As the Illinois
       Supreme Court recently stated in Bridgeview Health Care Center, Ltd. v. State Farm Fire &
       Casualty Co., 2014 IL 116389, a choice-of-law determination is necessary only when the
       difference in law will make a difference in the outcome. Id. ¶ 14. The “party seeking the
       choice-of-law determination bears the burden of demonstrating a conflict, i.e., that there exists
       a difference in the law that will make a difference in the outcome.” Id. As neither party seeks
       application of the law of another state, i.e., Missouri, we turn our attention to the Illinois law on
       the duty to defend.

¶ 21                       i. Duty to Defend and Insurance Policy Interpretation
¶ 22        “Courts look to the allegations of the underlying complaint to determine an insurer’s duty
       to defend its insured.” Illinois Emcasco Insurance Co. v. Northwestern National Casualty Co.,
       337 Ill. App. 3d 356, 359 (2003). The insurer has a duty to defend if the complaint alleges facts
       potentially within policy coverage. Id. “ ‘An insurer may not justifiably refuse to defend an
       action against its insured unless it is clear from the face of the underlying complaint[ ] that the
       allegations fail to state facts which bring the case within, or potentially within, the policy’s
       coverage.’ ” Id. (quoting United States Fidelity & Guaranty Co. v. Wilkin Insulation Co., 144
Ill. 2d 64, 73 (1991)). In other words, “an insurer must defend if the insurance contract might
       possibly cover the alleged source of liability.” Illinois Emcasco, 337 Ill. App. 3d at 359-60;
       L.J. Dodd Construction, Inc. v. Federated Mutual Insurance Co., 365 Ill. App. 3d 260, 262
       (2006) (noting that “an insurer may justifiably refuse to defend against the underlying action if
       the complaint clearly does not allege facts potentially within coverage”).
¶ 23        “An insurance policy is a contract, and the general rules governing the interpretation of
       other types of contracts also govern the interpretation of insurance policies.” Hobbs v.
       Hartford Insurance Co. of the Midwest, 214 Ill. 2d 11, 17 (2005). “Accordingly, our primary
       objective is to ascertain and give effect to the intention of the parties, as expressed in the policy
       language.” Id. “If the policy language is unambiguous, the policy will be applied as written,
       unless it contravenes public policy.” Id.
¶ 24        “Whether an ambiguity exists turns on whether the policy language is subject to more than
       one reasonable interpretation.” Hobbs, 214 Ill. 2d at 17. “Although ‘creative possibilities’ may
       be suggested, only reasonable interpretations will be considered. [Citation.]” Id. Simply put,
       we will not “strain to find an ambiguity where none exists.” Id. “Although policy terms that
       limit an insurer’s liability will be liberally construed in favor of coverage, this rule of
       construction only comes into play when the policy is ambiguous.” Id.; American Country
       Insurance Co. v. James McHugh Construction Co., 344 Ill. App. 3d 960, 970 (2003) (noting
       that rules of construction such as liberally construing allegations in a complaint in favor of an
       insured “do not justify construing a contract against an insurer where no real ambiguity
       exists”).



           3
            To the extent that there may be an “outcome-determinative conflict” between Illinois and Missouri
       law, Margulis seeks application of Missouri law on the question of whether the estoppel doctrine could
       impose liability beyond the policy limits. As discussed herein, we need not examine the scope or
       application of the estoppel doctrine given our conclusion that BCS did not breach its duty to defend.

                                                     -6-
¶ 25                    ii. The Margulis Class Action Petition and the BCS Policy
¶ 26       Margulis’s class action petition, i.e., the complaint, alleged, in part, that Bradford
       “developed a promotional scheme utilizing a pre-recorded message sent to telephone lines
       including residential telephone line subscribers like Plaintiff” and the “purpose of the scheme
       was to advertise [Bradford’s] insurance services.” Margulis asserted in the petition that
       Bradford’s actions violated the right to privacy afforded Margulis and the other class members.
       Subject to the various limitations and exclusions stated in the policy, Bradford’s policy with
       BCS provided coverage for “loss *** by [Bradford] by reason of liability imposed by law for
       damages caused by any negligent act, error or omission by [Bradford] arising out of the
       conduct of the business of [Bradford] in rendering services for others as a licensed Life,
       Accident and Health Insurance Agent, a licensed Life, Accident and Health Insurance General
       Agent, and a licensed Life, Accident and Health Insurance Broker.”
¶ 27       Observing that Bradford’s “advertising calls sought to induce the recipients to use
       Bradford’s specialized services as an insurance agent or broker,” Margulis contends on appeal
       that “[i]t does not take much effort to move from there to the conclusion that the resulting
       injuries arose out of Bradford’s business, such that at least a potential for coverage, and
       therefore, a duty to defend exists.” Margulis also asserts that the “ ‘arising out of the conduct of
       the business of the insured in rendering services for others as [an insurance agent or broker]’
       limiting language, on which BCS bases its denial of coverage, is neither definite nor specific.”
       Claiming that it is “impossible to reconcile an express grant of coverage for a specific type of
       activity by an insurer with the insurer’s subsequent denial that such activity can ever be
       covered,” Margulis argues that the policy language is ambiguous and should be construed in
       favor of coverage.
¶ 28       Comparing the class action petition against Bradford and the BCS policy, we do not read
       the allegations in the petition as falling within the potential scope of the policy’s coverage
       because the allegedly negligent acts, errors or omissions–the transmission of automated,
       unsolicited telephone calls advertising Bradford’s services–did not arise out of the conduct of
       Bradford’s business in rendering services for others as an insurance agent, general agent or
       broker. We do not agree with Margulis that “all that the BCS Policy requires” is “a negligent
       act arising out of the conduct of Bradford’s insurance agency business.” Such interpretation
       effectively deletes the “rendering services for others” language. We will not interpret a policy
       in a manner that renders provisions of the policy meaningless. Cincinnati Insurance Co. v.
       Gateway Construction Co., 372 Ill. App. 3d 148, 152 (2007). Conversely, Margulis repeatedly
       references the “substantial nexus” between Bradford’s telemarketing activity and its business
       as an insurance agent, but the BCS policy does not mention or require any “nexus.” We will
       not read into the policy language any additional terms. See Barth v. State Farm Fire &
       Casualty Co., 228 Ill. 2d 163, 174-75 (2008).
¶ 29       Margulis asserts that “Bradford’s calls provided information that it believed would be
       useful to insurance clients or offered to provide information and assistance to the buyers of
       insurance to construct insurance based protection for their specific businesses.” According to
       Margulis, “[t]here is little else that would comprise professional services offered by an
       insurance agent or broker.” We disagree. As BCS suggests, “[a]ny of the following could
       constitute the rendering of professional services by an agent or broker: Meeting with clients to
       discuss their insurance needs; counseling clients on the products best-suited to those needs;
       obtaining competing bids from insurance companies; completing insurance applications with

                                                    -7-
       clients; procuring coverage; and renewing, cancelling, or consulting about premium charges.”
       BCS observes, and we agree, that a “client counseled badly in any of those areas could bring a
       malpractice suit against Bradford, which would be potentially covered by the BCS policy.”
       Margulis’s assertion that “Bradford’s calls provided information that it believed would be
       useful to insurance clients” overlooks the fact that, according to the class action petition, there
       was no “established business relationship” between Bradford and the members of the proposed
       class, including Margulis. Simply put, the recipients of Bradford’s robocalls were, based on
       our review of the petition, not insurance clients of Bradford. Therefore, we conclude that the
       calls did not constitute a “negligent act, error or omission by [Bradford] arising out of the
       conduct of the business of [Bradford] in rendering services for others as” a licensed insurance
       agent, general agent or broker. Bradford was not rendering services for the call recipients as an
       agent or broker where, as here, the recipients were not Bradford’s clients or customers.
¶ 30       As noted above, “[w]here an ambiguity in an insurance policy is found, we will construe it
       in favor of the insured.” Hobbs, 214 Ill. 2d at 30-31. However, we will not “ ‘torture ordinary
       words until they confess to ambiguity.’ ” Id. at 31 (quoting Western States Insurance Co. v.
       Wisconsin Wholesale Tire, Inc., 184 F.3d 699, 702 (7th Cir. 1999)). We conclude that
       Bradford’s policy with BCS is not ambiguous and does not provide coverage for the claims
       asserted by Margulis in the class action petition.

¶ 31                               iii. Westport and Landmark Decisions
¶ 32       Westport Insurance Corp. v. Jackson National Life Insurance Co., 387 Ill. App. 3d 408
       (2008), an Illinois Appellate Court decision addressing professional liability insurance
       coverage and TCPA claims, strongly supports our conclusion. Margulis urges us to rely on
       Landmark American Insurance Co. v. NIP Group, Inc., 2011 IL App (1st) 101155, another
       appellate decision involving TCPA claims and professional liability insurance coverage. As
       discussed below, we agree with the circuit court that “[t]his case is closer to Westport than
       Landmark” and that the “policy language in Landmark is distinguishable from the instant case
       and was the linchpin for the Appellate Court’s holding.”
¶ 33       In Westport, a class action lawsuit was filed against an insurance agency alleging that its
       transmission of unsolicited faxes advertising group health insurance violated federal law.
       Westport, 387 Ill. App. 3d at 409-10. The parties entered into an agreed order settling the
       action for $2 million in favor of the plaintiff class; the insurance agency assigned the class all
       of its rights to indemnity from its insurers, including Westport Insurance Corporation
       (Westport). The Westport policy was entitled “Insurance Company Coverage for Insurance
       Agents and Brokers Professional Liability” and provided, in pertinent part:
                   “[Westport] agrees to pay on behalf of the Insured such loss *** sustained by the
               Insured by reason of liability imposed by law for damages caused by any negligent act,
               error or omission by the insured agent or for damages caused by libel or slander or
               invasion of privacy by the insured agent, arising out of the conduct of the business of
               the insured agent in rendering services for others as a licensed life, accident and health
               insurance agent, a licensed life, accident and health insurance general agent or a
               licensed life, accident and health insurance broker while there is in effect a contract
               between the Named Insured and the licensed insured agent.” (Internal quotation marks
               omitted.) Id. at 410.


                                                    -8-
       Affirming the circuit court’s grant of summary judgment in favor of Westport, the appellate
       court noted that the title of the policy “clearly indicates that the policy provides coverage for
       ‘professional liability.’ ” Id. at 412. “Although it may not be an operative term of the policy,”
       the court reasoned that “the title clearly indicates the type of insurance” that was purchased. Id.
       The court thus read the phrase, “rendering services for others as a licensed life, accident and
       health insurance agent, a licensed life, accident and health insurance general agent or a
       licensed life, accident and health insurance broker,” to signify the “agent or broker’s
       professional services.” (Emphasis in original and internal quotation marks omitted.) Id.
       Because the insurance agency’s faxed advertisement was “merely an overture to potential
       customers,” coverage under the policy did not extend to the asserted claims. Id. at 414. The
       court concluded:
               “Even if [the class representative] is correct that the delivery of this general
               information was an ‘act of assistance’ and thus, in very broad terms, ‘a service,’ it did
               not amount to rendering a service as an insurance professional within the
               contemplation of the policy. No expertise was employed to help a particular customer
               purchase a particular product. The mere offer to perform a professional service is not a
               professional service in its own right.” (Emphasis in original.) Id.
¶ 34        The policy at issue in Westport is similar to the BCS policy. The two policies are
       identically named: “Insurance Company Coverage for Insurance Agents and Brokers
       Professional Liability.” Such a title, while not dispositive, indicates the parties’ intent that the
       policy would cover professional services. As the Westport court observed, “the type of
       insurance purchased is germane to determining the meaning of policy language.” Id. at 412.
       Like the faxes in Westport, the robocalls by Bradford were “merely an overture to potential
       customers” and “did not amount to rendering a service as an insurance professional within the
       contemplation of the policy.” (Emphasis in original.) Id. at 414. The BCS policy deductibles of
       “$1,000.00 each claim Blue Cross Blue Shield policies” and “$2,500.00 each claim on other
       life and health insurance policies & mutual funds” further indicate that claims must arise from
       arise from professional services relating to particular policies and funds, as opposed to
       marketing efforts directed to strangers. If anything, the policy language in Westport included
       “damages caused by libel or slander or invasion of privacy by the insured agent” (emphasis
       added), and thus was broader than the language in the BCS policy, yet the Westport court
       found no coverage.
¶ 35        Margulis contends that the circuit court’s reliance on Westport was “misplaced,” and
       instead urges us to rely on Landmark American Insurance Co. v. NIP Group, Inc., 2011 IL App
       (1st) 101155. In that case, the insurer (Landmark) sought a declaration that it had no obligation
       to defend or indemnify NIP Group, Inc. (NIP), in a class action lawsuit relating to NIP’s
       alleged practice of faxing unsolicited advertisements. Id. ¶ 1. The complaint alleged common
       law conversion and violations of the TCPA and the Illinois Consumer Fraud and Deceptive
       Business Practices Act (the Consumer Fraud Act) (815 ILCS 505/2 (West 2008)). Landmark,
       2011 IL App (1st) 101155, ¶ 5. The insurance policy Landmark issued to NIP provided
       “ ‘MISCELLANEOUS PROFESSIONAL LIABILITY COVERAGE.’ ” Id. ¶ 6. The policy
       stated that “ ‘[Landmark] will pay on behalf of the Insured *** all sums that the Insured
       becomes legally obligated to pay as Damages and associated Claim Expenses arising out of a
       negligent act, error or omission, Advertising Liability or Personal Injury, even if the Claim
       asserted is groundless, false or fraudulent, in the rendering or failure to render professional


                                                    -9-
       services as described in the Declarations ***[.]’ ” (Emphases in original.) Id. The policy
       excluded claims based on or arising out of “ ‘[f]alse advertising or misrepresentation in
       advertising, but only regarding intentionally false, misleading, deceptive, fraudulent, or
       misrepresenting statements in advertising the insured’s own product or service.’ ” Id. The
       policy defined “ ‘Advertising Liability’ ” as injury arising out of, among other things, “ ‘[o]ral
       or written publication of material that violates a person’s right of privacy.’ ” (Emphasis in
       original.) Id. Included in the endorsements was a list of NIP’s professional services which were
       covered by the policy; the list included NIP’s role as an “insurance wholesaler, insurance
       managing general agent, insurance general agent, insurance underwriting manager, insurance
       program administrator, insurance agent, insurance broker, surplus lines insurance broker,
       insurance consultant, insurance claims administrator, insurance appraiser, and insurance
       premium financier.” Id. ¶ 7.
¶ 36       The Landmark appellate court recognized that “Illinois law views professional liability
       policies to be limited forms of insurance, which generally provide coverage only for those risks
       ‘inherent’ in the insured’s professional services.” Id. ¶ 39 (citing Crum & Forster Managers
       Corp. v. Resolution Trust Corp., 156 Ill. 2d 384, 392-93 (1993)). The court stated that
       “Landmark and the circuit court essentially read Crum & Forster and Westport to establish that
       sending unsolicited fax advertisements can never amount to the provision of professional
       services under a professional liability policy–despite any possible differences in the specific
       policy language at issue, the services provided by an insured, or the underlying facts.”
       (Emphasis in original.) Id. Characterizing such interpretation as “much too broad,” the
       Landmark court, quoting Westport, stated that “it is the actual language of a policy that
       ultimately controls the determination of what risks are covered.” (Internal quotation marks
       omitted.) Id. (quoting Westport, 387 Ill. App. 3d at 412).
¶ 37       Reversing the circuit court’s grant of summary judgment to the insurer, the Landmark
       court analyzed the “significantly different [policy] language” of the Westport policy.
       Landmark, 2011 IL App (1st) 101155, ¶ 39. Coverage under the Westport policy was “only
       available for services rendered ‘for others’ as an insurance agent, general agent, or broker.” Id.
       ¶ 40. In Landmark, coverage was provided for liability incurred “in the rendering or failure to
       render professional services,” which included NIP’s lengthy litany of roles–listed above–that
       were “left completely undefined by the policy.” (Internal quotation marks omitted.) Id. The
       Landmark court noted that “whatever the Westport decision may have to say about coverage
       for NIP’s role as an insurance agent or broker, that case did not concern professional services
       such as insurance wholesaler, underwriting manager, program administrator, and insurance
       consultant.” Id. The Landmark court also stated that, unlike the policy in Westport, the
       “coverage for violation of privacy in this case is specifically included as only one of a number
       of other covered acts contained in the policy’s definition of ‘Advertising Liability,’ ” including
       injuries arising out of “[o]ral or written publication of material that slanders or libels a person
       or organization or disparages a person’s organization, products or services” or
       “[m]isappropriation of advertising ideas or style of doing business.” (Emphasis in original and
       internal quotation marks omitted.) Id. ¶ 41. In contrast, the Westport decision “includes no
       indication that the policy in question also contained an exclusion that specifically excluded
       only certain types of advertising from coverage.” Id.
¶ 38       We disagree with Margulis’s suggestions that the Landmark court “rejected both
       Westport’s reasoning and its result” or that the Second District’s decision in Westport and the


                                                   - 10 -
       First District’s decision in Landmark represent a district split, requiring us to follow
       Landmark. Instead, the Landmark court properly distinguished Westport because, among other
       things, the Westport policy language limited coverage to services rendered for others as an
       insurance agent, general agent, or broker. The operative language in the instant case is similar
       to–and, in fact, narrower than–the operative language in Westport.4 The Landmark court’s
       discussion of its policy’s “ ‘Advertising Liability’ ” coverage is not relevant, as Bradford’s
       policy with BCS contains no such coverage. We agree with the circuit court that “Margulis’s
       reliance on Landmark is unavailing.”

¶ 39                  iv. Other Cases Addressing the TCPA and Insurance Coverage
¶ 40        Margulis contends that Illinois courts “have repeatedly held that TCPA claims, like those
       at issue in the Underlying Action, are covered by liability insurance policies.” While we agree
       that Illinois courts have found insurance coverage for certain TCPA claims, we observe that
       the policy language at issue in most of those cases–as in Landmark–differs significantly from
       the language in the BCS policy.
¶ 41        For example, in Valley Forge Insurance Co. v. Swiderski Electronics, Inc., 223 Ill. 2d 352
       (2006), the insured allegedly sent unsolicited fax advertisements; a class action complaint
       alleged unlawful conversion of the fax machine toner and paper and violations of the TCPA
       and the Consumer Fraud Act. Id. at 355-56. The insured’s commercial general liability (CGL)
       policy obligated the insurer to defend the insured against any suit seeking damages for
       “personal and advertising injury,” which included injury arising out of “[o]ral or written
       publication, in any manner, of material that violates a person’s right of privacy.” (Emphasis
       and internal quotation marks omitted.) Id. at 356. The policy also obligated the insurer to
       defend the insured against any suit seeking “property damage,” which was defined to include
       “[p]hysical injury to tangible property” and “[l]oss of use of tangible property that is not
       physically injured.” (Internal quotation marks omitted.) Id. at 357. The insured’s policy with
       an excess insurer imposed similar obligations. Id. After analyzing the policy language, the
       Illinois Supreme Court concluded that the complaint set forth facts that brought the “lawsuit
       potentially within the coverage of the policies’ ‘advertising injury’ provision,” and thus did not
       need to consider whether the insurers had a duty to defend under the “ ‘property damage’ ”
       provision. Id. at 379. Although we recognize that potential insurance coverage for TCPA
       claims and related claims is not limited to CGL policies, i.e., Landmark, the CGL policy in
       Valley Forge differs from the BCS professional liability policy at issue. Unlike the Valley
       Forge policy, the BCS policy does not mention any coverage for “advertising injury” or
       similar claims, and the BCS policy expressly excludes “injury to or destruction of any
       property, including loss of use thereof.”



           4
            We are unmoved by Margulis’s contention that the Westport court “took a portion of the [Atlantic
       Lloyd’s Insurance Co. of Texas v. Susman Godfrey, L.L.P., 982 S.W.2d 472 (Tex. Ct. App. 1998),]
       opinion and analysis out of context.” The Westport court acknowledged that Atlantic Lloyd’s addressed
       a professional services exclusion. Westport, 387 Ill. App. 3d at 413. The Westport court viewed the
       Texas case as providing a “more useful analogy” than Crum & Forster Managers Corp. v. Resolution
       Trust Corp., 156 Ill. 2d 384, 392-93 (1993), as well as a “cogent analysis.” Westport, 387 Ill. App. 3d at
       412. We agree with the Westport court’s assessment.

                                                      - 11 -
¶ 42       In Pekin Insurance Co. v. XData Solutions, Inc., 2011 IL App (1st) 102769, the plaintiffs
       alleged conversion and violations of the TCPA and the Consumer Fraud Act, based on
       unsolicited fax advertisements. Id. ¶¶ 4-5. The insurance policy at issue provided, in part, that
       it covered an “ ‘ “[a]dvertising injury” caused by an offense committed in the course of
       advertising your goods, products or services.’ ” Id. ¶ 13. The policy defined “ ‘[a]dvertising
       injury’ ” as an “ ‘injury arising out of one or more of the following offenses’ ”: “ ‘[o]ral or
       written publication of material that violates a person’s right of privacy.’ ” Id. ¶ 14. The
       appellate court concluded, among other things, that the TCPA claim “falls within or potentially
       within the coverage of the policy’s ‘advertising injury’ provision.” Id. ¶ 15. Again, the BCS
       policy differs substantially from the Pekin policy. Where the Pekin policy included coverage
       for advertising injury, which was defined to include “publication of material that violates a
       person’s right of privacy,” the BCS policy has no reference to advertising injury.
¶ 43       In Insurance Co. of Hanover v. Shelborne Associates, 389 Ill. App. 3d 795 (2009), the class
       action lawsuit, based on the transmission of unsolicited fax advertisements, alleged violation
       of the TCPA, common law conversion of the toner and paper of the class members, and
       common law trespass to chattels. Id. at 796. The parties did not dispute that the receipt of the
       fax advertisements constituted “property damage” which would be covered by the CGL policy,
       but the insurer argued that the “expected or intended injury” exclusion in the policy barred
       coverage for property damage that was “expected or intended from the standpoint of the
       insured.” (Internal quotation marks omitted.) Id. at 800. The court concluded that it was
       possible under the complaint that the insured “was negligent in believing the subject fax
       advertisements were authorized and did not intend to convert the recipients’ paper and toner or
       dispossess them of their fax machines.” Id. at 803. Because it was possible that the property
       damage was an occurrence that was not “expected or intended,” the appellate court concluded
       that the insurer had a duty to defend the insured in the underlying action. In contrast to the BCS
       professional liability policy, which expressly excludes “injury to or destruction of any
       property,” the parties agreed that the CGL policy at issue in Shelborne potentially covered the
       “property damage” caused by the unwanted faxes.
¶ 44       On remand from the Illinois Supreme Court, the appellate court in Standard Mutual
       Insurance Co. v. Lay, 2014 IL App (4th) 110527-B, considered the insurer’s argument that
       even if there was policy coverage for “ ‘advertising injury,’ ” the policy specifically excluded
       the rendering or failure to render any professional services, including “ ‘advertising
       services,’ ” from coverage; the insured was a real estate agency that sent a “blast fax”
       advertisement. Id. ¶ 27. Citing Westport, the court rejected the insurer’s argument, stating that
       “[f]ollowing [the insurer’s] argument,” i.e., an insured advertising its business is an excluded
       professional service, “would read the coverage of advertising injuries entirely out of the
       policies despite the fact such coverage is specifically available under the policies.” Id. ¶ 28.
       Citing Valley Forge, the court further held that the “ ‘personal and advertising injury’ ” policy
       provision provided coverage given that the policy defined privacy to include the right to
       seclusion or being left alone, and the faxes were sent without the permission of the recipient,
       thus violating the recipient’s right to privacy. Id. ¶ 33. Citing Shelborne, the court also rejected
       the insurer’s argument that the insured’s actions were not covered because, although the policy
       provided coverage for “ ‘injury to tangible property,’ ” the policy excluded coverage for
       intentional actions of the insured that injure others. Id. ¶ 30. Because the insured “thought it
       had authorization to send faxes to the particular recipients,” the court concluded that the


                                                    - 12 -
       insured “did not intend to injure anyone by sending the fax.” Id. ¶ 31. Again, the policy
       provisions at issue in Lay differ significantly from those of the BCS policy. The BCS policy,
       among other things, does not provide coverage for “personal and advertising injury” or “injury
       to tangible property,” as did the policy in Lay. Furthermore, although we recognize the Lay
       court was analyzing whether a “professional services” exclusion precludes coverage–as
       opposed to whether a professional liability policy provides coverage–we note that the Lay
       court, citing Westport, observed that “[t]he claim against Lay was not made because Lay
       incorrectly performed real estate services,” but was instead “based on Lay’s tortious conduct
       ancillary to the performance of real estate services.” Id. ¶ 28.
¶ 45       As noted above, “it is the actual language of a policy that ultimately controls the
       determination of what risks are covered.” Westport, 387 Ill. App. 3d at 412. While Illinois
       cases have found potential insurance coverage relating to TCPA claims and related claims, the
       Westport policy is most similar to BCS policy at issue. Like the Westport court, we conclude
       that BCS had no duty to defend–and thus no duty to indemnify–Bradford against the claims
       asserted in Margulis’s class action petition.

¶ 46                                            B. Estoppel
¶ 47       Margulis states that “[h]aving erroneously concluded that BCS did not breach its duty to
       defend, the trial court did not reach the question of the consequences that flow from BCS’s
       breach.” Based on the alleged breach of the duty to defend, Margulis contends that BCS is
       estopped from raising policy defenses and must indemnify the entire underlying judgment of
       $4,999,999, despite the policy’s $1 million limit. BCS counters that it “cannot be estopped
       when it never had a duty to defend.” BCS further asserts that, even if application of the
       estoppel doctrine was appropriate, an insured may recover an excess judgment based on an
       insurer’s breach of the duty to defend only under limited circumstances, i.e., if the insurer acted
       in bad faith or, “as a compensatory measure, where the insured’s damages are proximately
       caused by the insurer’s breach of duty.” In his reply brief, Margulis argues that there are no
       exceptions to the estoppel doctrine for policy limit provisions.
¶ 48       “Generally, where a complaint against an insured alleges facts within or potentially within
       the coverage of the insurance policy, and when the insurer takes the position that the policy
       does not cover the complaint, the insurer must: (1) defend the suit under a reservation of rights;
       or (2) seek a declaratory judgment that there is no coverage.” Standard Mutual Insurance Co.
       v. Lay, 2013 IL 114617, ¶ 19. An insurer that fails to defend under a reservation of rights or to
       seek a declaratory judgment, and is later found to have wrongfully denied coverage, is
       estopped from raising policy defenses to coverage. Employers Insurance of Wausau v. Ehlco
       Liquidating Trust, 186 Ill. 2d 127, 150-51 (1999). The estoppel doctrine “arose out of the
       recognition that an insurer’s duty to defend under a liability insurance policy is so fundamental
       an obligation that a breach of that duty constitutes a repudiation of the contract.” Id. at 151.
¶ 49       The estoppel doctrine “applies only where an insurer has breached its duty to defend.” Id.
       Application of the doctrine “is not appropriate if the insurer had no duty to defend, or if the
       insurer’s duty to defend was not properly triggered.” Id. These circumstances include “where,
       when the policy and the complaint are compared, there clearly was no coverage or potential for
       coverage.” Id. “Thus, whether estoppel applies necessarily depends on whether the insurer had
       and breached a duty to defend.” Hunt v. State Farm Mutual Automobile Insurance Co., 2013
IL App (1st) 120561, ¶ 17.

                                                   - 13 -
¶ 50       We have concluded that BCS had no duty to defend Bradford in the underlying action
       because the policy at issue could not possibly cover the liability arising out of the facts alleged
       by Margulis; the terms of the policy clearly preclude the possibility of coverage. See Illinois
       Emcasco, 337 Ill. App. 3d at 360. Because we have concluded that BCS owed no duty to
       defend, the doctrine of estoppel is inapplicable. West American Insurance Co. v. Midwest
       Open MRI, Inc., 2013 IL App (1st) 121034, ¶ 27.

¶ 51                                     III. CONCLUSION
¶ 52      For the reasons stated herein, we affirm the order of the circuit court of Cook County
       granting BCS’s motion for summary judgment and denying Margulis’s motion for summary
       judgment.

¶ 53      Affirmed.




                                                   - 14 -